

	

		II

		109th CONGRESS

		1st Session

		S. 799

		IN THE SENATE OF THE UNITED STATES

		

			April 14, 2005

			Mr. Kennedy introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Public Health Service Act to provide for the

		  coordination of Federal Government policies and activities to prevent obesity

		  in childhood, to provide for State childhood obesity prevention and control,

		  and to establish grant programs to prevent childhood obesity within homes,

		  schools, and communities.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					Prevention of Childhood Obesity

			 Act

				.

		

			2.

			Findings

			Congress makes the following

			 findings:

			

				(1)

				Childhood overweight and obesity is a major public health threat

			 to the United States. The rates of obesity have doubled in preschool children

			 and tripled in adolescents in the past 25 years. About 9,000,000 young people

			 are considered overweight.

			

				(2)

				Overweight and obesity is more prevalent in Mexican American and

			 African American youth. Among Mexican Americans, 24 percent of children (6 to

			 11 years) and adolescents (12 to 19 years) are obese and another 40 percent of

			 children and 44 percent of adolescents are overweight. Among African Americans,

			 20 percent of children and 24 percent of adolescents are obese and another 36

			 percent of children and 41 percent of adolescents are overweight.

			

				(3)

				Childhood overweight and obesity is related to the development of

			 a number of preventable chronic diseases in childhood and adulthood, such as

			 type 2 diabetes and hypertension.

			

				(4)

				Overweight adolescents have up to an 80 percent chance of

			 becoming obese adults. In 2003, obesity-related health conditions in adults

			 resulted in approximately $11,000,000,000 in medical expenditures.

			

				(5)

				Childhood overweight and obesity is preventable but will require

			 changes across the multiple environments to which our children are exposed.

			 This includes homes, schools, communities, and society at large.

			

				(6)

				Overweight and obesity in children are caused by unhealthy eating

			 habits and insufficient physical activity.

			

				(7)

				Only 2 percent of school children meet all of the recommendations

			 of the Food Guide Pyramid. Sixty percent of young people eat too much fat and

			 less than 20 percent eat the recommended 5 or more servings of fruits and

			 vegetables each day.

			

				(8)

				More than one third of young people do not meet recommended

			 guidelines for physical activity. Daily participation in high school physical

			 education classes dropped from 42 percent in 1991 to 28 percent in 2003.

			

				(9)

				Children spend an average of 51/2 hours per

			 day using media, more time than they spend doing anything besides

			 sleeping.

			

				(10)

				Children are exposed to an average of 40,000 television

			 advertisements each year for candy, high sugar cereals, and fast food. Fast

			 food outlets alone spend $3,000,000,000 in advertisements targeting children.

			 Children are exposed to 1 food commercial every 5 minutes.

			

				(11)

				A coordinated effort involving evidence-based approaches is

			 needed to ensure children develop in a society in which healthy lifestyle

			 choices are available and encouraged.

			

			I

			Federal obesity prevention

			

				101.

				Federal Leadership Commission to Prevent Childhood

			 Obesity

				Part Q of title III of the

			 Public Health Service Act (42 U.S.C.

			 280h et seq.) is amended by inserting after section 399W, the following:

				

					

						399W–1.

						Federal Leadership Commission to Prevent Childhood

				Obesity

						

							(a)

							In general

							The Secretary shall ensure that the Federal Government

				coordinates efforts to develop, implement, and enforce policies that promote

				messages and activities designed to prevent obesity among children and

				youth.

						

							(b)

							Establishment of leadership commission

							The Secretary, acting through the Director of the Centers for

				Disease Control and Prevention, shall establish within the Centers for Disease

				Control and Prevention a Federal Leadership Commission to Prevent Childhood

				Obesity (referred to in this section as the Commission) to

				assess and make recommendations for Federal departmental policies, programs,

				and messages relating to the prevention of childhood obesity. The Director

				shall serve as the chairperson of the Commission.

						

							(c)

							Membership

							The Commission shall include representatives of offices and

				agencies within—

							

								(1)

								the Department of Health and Human Services;

							

								(2)

								the Department of Agriculture;

							

								(3)

								the Department of Commerce;

							

								(4)

								the Department of Education;

							

								(5)

								the Department of Housing and Urban Development;

							

								(6)

								the Department of the Interior;

							

								(7)

								the Department of Labor;

							

								(8)

								the Department of Transportation;

							

								(9)

								the Federal Trade Commission; and

							

								(10)

								other Federal entities as determined appropriate by the

				Secretary.

							

							(d)

							Duties

							The Commission shall—

							

								(1)

								serve as a centralized mechanism to coordinate activities

				related to obesity prevention across all Federal departments and

				agencies;

							

								(2)

								establish specific goals for obesity prevention, and determine

				accountability for reaching these goals, within and across Federal departments

				and agencies;

							

								(3)

								review evaluation and economic data relating to the impact of

				Federal interventions on the prevention of childhood obesity;

							

								(4)

								provide a description of evidence-based best practices, model

				programs, effective guidelines, and other strategies for preventing childhood

				obesity;

							

								(5)

								make recommendations to improve Federal efforts relating to

				obesity prevention and to ensure Federal efforts are consistent with available

				standards and evidence; and

							

								(6)

								monitor Federal progress in meeting specific obesity prevention

				goals.

							

							(e)

							Study; summit; guidelines

							

								(1)

								Study

								The Government Accountability Office shall—

								

									(A)

									conduct a study to assess the effect of Federal nutrition

				assistance programs and agricultural policies on the prevention of childhood

				obesity, and prepare a report on the results of such study that shall include a

				description and evaluation of the content and impact of Federal agriculture

				subsidy and commodity programs and policies as such relate to Federal nutrition

				programs;

								

									(B)

									make recommendations to guide or revise Federal policies for

				ensuring access to nutritional foods in Federal nutrition assistance programs;

				and

								

									(C)

									complete the activities provided for under this section not

				later than 18 months after the date of enactment of this section.

								

								(2)

								Institute of medicine study

								

									(A)

									In general

									Not later than 6 months after the date of enactment of this

				section, the Secretary shall request that the Institute of Medicine (or similar

				organization) conduct a study and make recommendations on guidelines for

				nutritional food and physical activity advertising and marketing to prevent

				childhood obesity. In conducting such study the Institute of Medicine

				shall—

									

										(i)

										evaluate children’s advertising and marketing guidelines and

				evidence-based literature relating to the impact of advertising on nutritional

				foods and physical activity in children and youth; and

									

										(ii)

										make recommendations on national guidelines for advertising and

				marketing practices relating to children and youth that—

										

											(I)

											reduce the exposure of children and youth to advertising and

				marketing of foods of poor or minimal nutritional value and practices that

				promote sedentary behavior; and

										

											(II)

											increase the number of media messages that promote physical

				activity and sound nutrition.

										

									(B)

									Guidelines

									Not later than 2 years after the date of enactment of this

				section, the Institute of Medicine shall submit to the Commission the final

				report concerning the results of the study, and making the recommendations,

				required under this paragraph.

								

								(3)

								National summit

								

									(A)

									In general

									Not later than 1 year after the date on which the report under

				paragraph (2)(B) is submitted, the Commission shall convene a National Summit

				to Implement Food and Physical Activity Advertising and Marketing Guidelines to

				Prevent Childhood Obesity (referred to in this section as the

				Summit).

								

									(B)

									Collaborative effort

									The Summit shall be a collaborative effort and include

				representatives from—

									

										(i)

										education and child development groups;

									

										(ii)

										public health and behavioral science groups;

									

										(iii)

										child advocacy and health care provider groups; and

									

										(iv)

										advertising and marketing industry.

									

									(C)

									Activities

									The participants in the Summit shall develop a 5-year plan for

				implementing the national guidelines recommended by the Institute of Medicine

				in the report submitted under paragraph (2)(B).

								

									(D)

									Evaluation and reports

									Not later than 1 year after the date of enactment of this

				section, and biannually thereafter, the Commission shall evaluate and submit a

				report to Congress on the efforts of the Federal Government to implement the

				recommendations made by the Institute of Medicine in the report under paragraph

				(2)(B) that shall include a detailed description of the plan of the Secretary

				to implement such recommendations.

								

							(f)

							Authorization of appropriations

							There are authorized to be appropriated to carry out this

				section, such sums as may be necessary for each of fiscal years 2006 through

				2010.

						

							(g)

							Definitions

							For purposes of this section, the definitions contained in

				section 401 of the Prevention of Childhood Obesity Act shall apply.

						.

			

				102.

				Federal Trade Commission and marketing to children and

			 youth

				

					(a)

					In general

					Notwithstanding section 18 of the Federal Trade Commission Act (15 U.S.C. 57a),

			 the Federal Trade Commission is authorized to promulgate regulations and

			 monitor compliance with the guidelines for advertising and marketing of

			 nutritional foods and physical activity directed at children and youth, as

			 recommended by the National Summit to Implement Food and Physical Activity

			 Advertising and Marketing Guidelines to Prevent Childhood Obesity (as

			 established under section 399W–1(e)(3) of the Public Health Service Act).

				

					(b)

					Fines

					Notwithstanding section 18 of the Federal Trade Commission Act (15 U.S.C. 57a),

			 the Federal Trade Commission may assess fines on advertisers or network and

			 media groups that fail to comply with the guidelines described in subsection

			 (a).

				

			II

			State children and youth obesity prevention and

			 control

			

				201.

				Amendment to the Public Health

			 Service Act

				

				Title III of the

			 Public Health Service Act (42 U.S.C.

			 241 et seq.) is amended by adding at the end the following:

				

					

						R

						Obesity prevention and control

						

							399AA.

							State childhood obesity prevention and control

				programs

							

								(a)

								In general

								The Secretary, acting through the Director of the Centers for

				Disease Control and Prevention, shall award competitive grants to eligible

				entities to support activities that implement the children’s obesity prevention

				and control plans contained in the applications submitted under subsection

				(b)(2).

							

								(b)

								Eligibility

								To be eligible to receive a grant under this section, an entity

				shall—

								

									(1)

									be a State, territory, or an Indian tribe; and

								

									(2)

									submit to the Secretary an application at such time, in such

				manner, and containing such agreements, assurances, and information as the

				Secretary may require, including a children’s obesity prevention and control

				plan that—

									

										(A)

										is developed with the advice of stakeholders from the public,

				private, and nonprofit sectors that have expertise relating to obesity

				prevention and control;

									

										(B)

										targets prevention and control of childhood obesity;

									

										(C)

										describes the obesity-related services and activities to be

				undertaken or supported by the applicant; and

									

										(D)

										describes plans or methods to evaluate the services and

				activities to be carried out under the grant.

									

								(c)

								Use of funds

								An eligible entity shall use amounts received under a grant

				under this section to conduct, in a manner consistent with the children’s

				obesity prevention and control plan under subsection (b)(2)—

								

									(1)

									an assessment of the prevalence and incidence of obesity in

				children;

								

									(2)

									an identification of evidence-based and cost-effective best

				practices for preventing childhood obesity;

								

									(3)

									innovative multi-level behavioral or environmental

				interventions to prevent childhood obesity;

								

									(4)

									demonstration projects for the prevention of obesity in

				children and youth through partnerships between private industry organizations,

				community-based organizations, academic institutions, schools, hospitals,

				health insurers, researchers, health professionals, or other health entities

				determined appropriate by the Secretary;

								

									(5)

									ongoing coordination of efforts between governmental and

				nonprofit entities pursuing obesity prevention and control efforts, including

				those entities involved in related areas that may inform or overlap with

				childhood obesity prevention and control efforts, such as activities to promote

				school nutrition and physical activity; and

								

									(6)

									evaluations of State and local policies and programs related to

				obesity prevention in children.

								

								(d)

								Authorization of appropriations

								There are authorized to be appropriated to carry out this

				section, such sums as may be necessary for each of fiscal years 2006 through

				2010.

							

							399AA–1.

							Comprehensive obesity prevention action grants

							

								(a)

								In general

								The Secretary shall award grants on a competitive basis to

				eligible entities to enable such entities to implement activities related to

				obesity prevention and control.

							

								(b)

								Eligibility

								To be eligible to receive a grant under this section, an entity

				shall—

								

									(1)

									be a public or private nonprofit entity; and

								

									(2)

									submit to the Secretary an application at such time, in such

				manner, and containing such agreements, assurances, and information as the

				Secretary may require, including a description of how funds received under a

				grant awarded under this section will be used to—

									

										(A)

										supplement or fulfill unmet needs identified in the children’s

				obesity prevention and control plan of a State, Indian tribe, or territory (as

				prepared under this part); and

									

										(B)

										otherwise help achieve the goals of obesity prevention as

				established by the Secretary or the Commission.

									

								(c)

								Priority

								In awarding grants under this section, the Secretary shall give

				priority to eligible entities submitting applications proposing to carry out

				programs for preventing obesity in children and youth from at-risk populations

				or reducing health disparities in underserved populations.

							

								(d)

								Use of funds

								An eligible entity shall use amounts received under a grant

				awarded under subsection (a) to implement and evaluate behavioral and

				environmental change programs for childhood obesity prevention.

							

								(e)

								Evaluation

								An eligible entity that receives a grant under this section

				shall submit to the Secretary an evaluation of the operations and activities

				carried out under such grant that includes an analysis of the utilization and

				benefit of public health programs relevant to the activities described in

				subsection (d).

							

								(f)

								Authorization of appropriations

								There are authorized to be appropriated to carry out this

				section, such sums as may be necessary for each of fiscal years 2006 through

				2010.

							

							399AA–2.

							Discovery to Practice Centers of Excellence within the Health

				Promotion and Disease Prevention Research Centers of the Centers for Disease

				Control and Prevention

							

								(a)

								In general

								The Secretary, acting through the Director of the Centers for

				Disease Control and Prevention, shall award grants to eligible entities for the

				establishment of Centers of Excellence for Discovery to Practice (referred to

				in this section as the Centers) implemented through the Health

				Promotion and Disease Prevention Research Centers of the Centers for Disease

				Control and Prevention. Such eligible entities shall use grant funds to

				disseminate childhood obesity prevention evidence-based practices to

				individuals, families, schools, organizations, and communities.

							

								(b)

								Eligibility

								To be eligible to receive a grant under this section, an entity

				shall—

								

									(1)

									be a Health Promotion and Disease Prevention Research Center of

				the Centers for Disease Control and Prevention;

								

									(2)

									demonstrate a history of service to and collaboration with

				populations with a high incidence of childhood obesity; and

								

									(3)

									submit to the Secretary an application at such time, in such

				manner, and containing such agreements, assurances, and information as the

				Secretary may require.

								

								(c)

								Priority

								In awarding grants under this section, the Secretary shall give

				priority to applications targeting childhood obesity prevention activities in

				underserved populations.

							

								(d)

								Use of funds

								An eligible entity shall use amounts received under a grant

				under this section to disseminate childhood obesity prevention evidence-based

				practices through activities that—

								

									(1)

									expand the availability of evidence-based nutrition and

				physical activity programs designed specifically for the prevention of

				childhood obesity; and

								

									(2)

									train lay and professional individuals on determinants of and

				methods for preventing childhood obesity.

								

								(e)

								Evaluation

								An eligible entity that receives a grant under this section

				shall submit to the Secretary an evaluation of the operations and activities

				carried out under such a grant that includes an analysis of increased

				utilization and benefit of programs relevant to the activities described in

				subsection (d).

							

								(f)

								Authorization of appropriations

								There are authorized to be appropriated to carry out this

				section, $50,000,000 for each of fiscal years 2006 through 2010.

							

							399AA–3.

							Definitions

							For purposes of this part,

				the definitions contained in section 401 of the Prevention of Childhood Obesity

				Act shall apply.

						.

			

			III

			Federal programs to prevent childhood obesity

			

				A

				Preventing obesity at home

				

					301.

					Development of obesity prevention behavior change curricula for

			 early childhood home visitation programs

					Title III of the

			 Public Health Service Act (42 U.S.C.

			 241 et seq.), as amended by section 201, is further amended by adding at the

			 end the following:

					

						

							S

							Preventing childhood obesity

							

								399BB.

								Development of obesity prevention behavior change curricula

				for early childhood home visitation programs

								

									(a)

									In general

									The Secretary, in collaboration with the Director of the

				Centers for Disease Control and Prevention and the Secretary of Education,

				shall award grants for the development of obesity prevention behavior change

				curricula to be incorporated into early childhood home visitation

				programs.

								

									(b)

									Eligibility

									To be eligible to receive a grant under this section, an entity

				shall—

									

										(1)

										be an academic center collaborating with a public or private

				nonprofit organization that has the capability of testing behavior change

				curricula in service delivery settings and disseminating results to home

				visiting programs nationally, except that an organization testing the behavior

				change curricula developed under the grant shall implement a model of home

				visitation that—

										

											(A)

											focuses on parental education and care of children who are

				prenatal through 5 years of age;

										

											(B)

											promotes the overall health and well-being of young children;

				and

										

											(C)

											adheres to established quality standards; and

										

										(2)

										submit to the Secretary an application at such time, in such

				manner, and containing such agreements, assurances, and information as the

				Secretary may require.

									

									(c)

									Priority

									In awarding grants under this section, the Secretary shall give

				priority to eligible entities submitting applications that propose to develop

				and implement programs for preventing childhood obesity and reducing health

				disparities in underserved populations.

								

									(d)

									Use of funds

									An eligible entity shall use amounts received under a grant

				under this section to develop, implement, and evaluate the impact of behavior

				change curricula for early childhood home visitation programs that—

									

										(1)

										encourage breast-feeding of infants;

									

										(2)

										promote age-appropriate portion sizes for a variety of

				nutritious foods;

									

										(3)

										promote consumption of fruits and vegetables and low-energy

				dense foods; and

									

										(4)

										encourage education around parental modeling of physical

				activity and reduction in television viewing and other sedentary activities by

				toddlers and young children.

									

									(e)

									Evaluation

									Not later than 3 years after the date on which a grant is

				awarded under this section, the grantee shall submit to the Secretary a report

				that describes the activities carried out with funds received under the grant

				and the effectiveness of such activities in preventing obesity by improving

				nutrition and increasing physical activity.

								

									(f)

									Incorporation into Evidence-Based programs

									The Secretary, in consultation with the heads of other Federal

				departments and agencies, shall ensure that policies that prevent childhood

				obesity are incorporated into evidence-based early childhood home visitation

				programs in a manner that provides for measurable outcomes.

								

									(g)

									Authorization of appropriations

									There is authorized to be appropriated to carry out this

				section, $25,000,000 for each of fiscal years 2006 through 2010.

								.

				

				B

				Preventing childhood obesity in schools

				

					311.

					Preventing childhood obesity in schools

					

						(a)

						In general

						Part S of title III of the Public

			 Health Service Act (as added by section 301) is amended by adding at

			 the end the following:

						

							

								399BB–1.

								Preventing childhood obesity in schools

								

									(a)

									In general

									The Secretary, in collaboration with the Director of the

				Centers for Disease Control and Prevention, the Secretary of Education, the

				Secretary of Agriculture, and the Secretary of the Interior shall establish and

				implement activities to prevent obesity by encouraging healthy nutrition

				choices and physical activity in schools.

								

									(b)

									Schools

									The Secretary, in consultation with the Secretary of Education,

				shall require that each local educational agency that receives Federal funds

				establish policies to ban vending machines that sell foods of poor or minimal

				nutritional value in schools.

								

									(c)

									School districts

									

										(1)

										In general

										The Secretary shall award grants to local educational agencies

				to enable elementary and secondary schools to promote good nutrition and

				physical activity among children.

									

										(2)

										Carol m. white physical education program

										The Secretary of Education, in collaboration with the

				Secretary, may give priority in awarding grants under the Carol M. White

				Physical Education Program under subpart 10 of part D of title V of the

				Elementary and Secondary Education Act of

				1965 to local educational agencies and other eligible entities that

				have a plan to—

										

											(A)

											implement behavior change curricula that promotes the concepts

				of energy balance, good nutrition, and physical activity;

										

											(B)

											implement policies that encourage the appropriate portion sizes

				and limit access to soft drinks or other foods of poor or minimal nutritional

				value on school campuses, and at school events;

										

											(C)

											provide age-appropriate daily physical activity that helps

				students to adopt, maintain, and enjoy a physically active lifestyle;

										

											(D)

											maintain a minimum number of functioning water fountains (based

				on the number of individuals) in school buildings;

										

											(E)

											prohibit advertisements and marketing in schools and on school

				grounds for foods of poor or minimal nutritional value such as fast foods, soft

				drinks, and candy; and

										

											(F)

											develop and implement policies to conduct an annual assessment

				of each student’s body mass index and provide such assessment to the student

				and the parents of that student with appropriate referral mechanisms to address

				concerns with respect to the results of such assessments.

										

										(3)

										Grants for additional activities

										The Director of the Centers for Disease Control and Prevention,

				in collaboration with the Secretary, the Secretary of Agriculture, and the

				Secretary of Education, shall award grants for the implementation and

				evaluation of activities that—

										

											(A)

											educate students about the health benefits of good nutrition

				and moderate or vigorous physical activity by integrating it into other subject

				areas and curriculum;

										

											(B)

											provide food options that are low in fat, calories, and added

				sugars such as fruit, vegetables, whole grains, and dairy products;

										

											(C)

											develop and implement guidelines for healthful snacks and foods

				for sale in vending machines, school stores, and other venues within the

				school’s control;

										

											(D)

											restrict student access to vending machines, school stores, and

				other venues that contain foods of poor or minimal nutritional value;

										

											(E)

											encourage adherence to single-portion sizes, as defined by the

				Food and Drug Administration, in foods offered in the school

				environment;

										

											(F)

											provide daily physical education for students in

				prekindergarten through grade 12 through programs that are consistent with the

				Guidelines for Physical Activity as reported by Centers for Disease Control and

				Prevention and the American College of Sports Medicine and National Physical

				Education Standards;

										

											(G)

											encourage the use of school facilities for physical activity

				programs offered by the school or community-based organizations outside of

				school hours;

										

											(H)

											promote walking or bicycling to and from school using such

				programs as Walking School Bus and Bike Train;

										

											(I)

											train school personnel in a manner that provides such personnel

				with the knowledge and skills needed to effectively teach lifelong healthy

				eating and physical activity; and

										

											(J)

											evaluate the impact of school nutrition and physical education

				programs and facilities on body mass index and related fitness criteria at

				annual intervals to determine the extent to which national guidelines are

				met.

										

									(d)

									Evaluation

									Not later than 3 years after the date on which a grant is

				awarded under this section, the grantee shall submit to the Director of the

				Centers for Disease Control and Prevention a report that describes the

				activities carried out with funds received under the grant and the

				effectiveness of such activities in improving nutrition and increasing physical

				activity.

								

									(e)

									Authorization of appropriations

									There is authorized to be appropriated to carry out this

				section, $50,000,000 for each of fiscal years 2006 through 2010.

								.

					

						(b)

						Carol M. White Physical Education Program

						Subpart 10 of part D of title V of the

			 Elementary and Secondary Education Act of

			 1965 (20 U.S.C. 7261 et seq.) is amended by adding at the end the

			 following:

						

							

								5508.

								Authorization of appropriations

								There are authorized to be

				appropriated to carry out this subpart, $150,000,000 for each of fiscal years

				2006 through 2010.

							.

					

				C

				Preventing childhood obesity in afterschool programs

				

					321.

					Childhood obesity prevention grants to afterschool

			 programs

					Part S of title III of the

			 Public Health Service Act (as amended

			 by section 311) is further amended by adding at the end the following:

					

						

							399BB–2.

							Childhood obesity prevention grants to afterschool

				programs

							

								(a)

								In general

								The Secretary, in collaboration with the Director of the

				Centers for Disease Control and Prevention and the Secretary of Education,

				shall award grants for the development of obesity prevention behavior change

				curricula for afterschool programs for children.

							

								(b)

								Eligibility

								To be eligible to receive a grant under this section, an entity

				shall—

								

									(1)

									be an academic center collaborating with a public or private

				nonprofit organization that has the capability of testing behavior change

				curricula in service delivery settings and disseminating results to afterschool

				programs on a nationwide basis, except that an organization testing the

				behavior change curricula developed under the grant shall implement a model of

				afterschool programming that shall—

									

										(A)

										focus on afterschool programs for children up to the age of 13

				years;

									

										(B)

										promote the overall health and well-being of children and

				youth; and

									

										(C)

										adhere to established quality standards; and

									

									(2)

									submit to the Secretary an application at such time, in such

				manner, and containing such agreements, assurances, and information as the

				Secretary may require.

								

								(c)

								Priority

								In awarding grants under this section, the Secretary shall give

				priority to eligible entities submitting applications proposing to develop,

				implement, and evaluate programs for preventing and controlling childhood

				obesity or reducing health disparities in underserved populations.

							

								(d)

								Use of funds

								An eligible entity shall use amounts received under a grant

				under this section to develop, implement, and evaluate, and disseminate the

				results of such evaluations, the impact of curricula for afterschool programs

				that promote—

								

									(1)

									age-appropriate portion sizes;

								

									(2)

									consumption of fruits and vegetables and low-energy dense

				foods;

								

									(3)

									physical activity; and

								

									(4)

									reduction in television viewing and other passive

				activities.

								

								(e)

								Evaluation

								Not later than 3 years after the date on which a grant is

				awarded under this section, the grantee shall submit to the Secretary a report

				that described the activities carried out with funds received under the grant

				and the effectiveness of such activities in preventing obesity, improving

				nutrition, and increasing physical activity.

							

								(f)

								Incorporation of policies into Federal programs

								The Secretary, in consultation with the heads of other Federal

				departments and agencies, shall ensure that policies that prevent childhood

				obesity are incorporated into evidence-based afterschool programs in a manner

				that provides for measurable outcomes.

							

								(g)

								Definition

								In this section, the term afterschool programs

				means programs providing structured activities for children during

				out-of-school time, including before school, after school, and during the

				summer months.

							

								(h)

								Authorization of appropriations

								There is authorized to be appropriated to carry out this

				section, $25,000,000 for each of fiscal years 2006 through 2010.

							.

				

				D

				Training early childhood and afterschool professionals to

			 prevent childhood obesity

				

					331.

					Training early childhood and afterschool professionals to

			 prevent childhood obesity

					Part S of title III of the

			 Public Health Service Act (as amended

			 by section 321) is further amended by adding at the end the following:

					

						

							399BB–3.

							Training early childhood and afterschool professionals to

				prevent childhood obesity

							

								(a)

								In general

								The Secretary, acting through the Administrator of the Health

				Resources and Services Administration, shall award grants to support the

				training of early childhood professionals (such as parent educators and child

				care providers) about obesity prevention, with emphasis on nationally accepted

				standards.

							

								(b)

								Eligibility

								To be eligible to receive a grant under this section, an entity

				shall—

								

									(1)

									be a public or private nonprofit organization that conducts or

				supports early childhood and afterschool programs, home visitation, or other

				initiatives that—

									

										(A)

										focus on parental education and care of children;

									

										(B)

										promote the overall health and well-being of children;

									

										(C)

										adhere to established quality standards; and

									

										(D)

										have the capability to provide or distribute training on a

				nationwide basis; and

									

									(2)

									submit to the Secretary an application at such time, in such

				manner, and containing such agreements, assurances, and information as the

				Secretary may require.

								

								(c)

								Evaluation

								Not later than 3 years after the date on which a grant is

				awarded under this section, the grantee shall submit to the Administrator of

				the Health Resources and Services Administration a report that describes the

				activities carried out with funds received under the grant and the

				effectiveness of such activities in improving the practice of child care and

				afterschool professionals with respect to the prevention of obesity.

							

								(d)

								Authorization of appropriations

								There is authorized to be appropriated to carry out this

				section, $10,000,000 for each of fiscal years 2006 through 2010.

							.

				

				E

				Preventing childhood obesity in communities

				

					341.

					Preventing childhood obesity in communities

					Part S of title III of the

			 Public Health Service Act (as amended

			 by section 331) is further amended by adding at the end the following:

					

						

							399BB–4.

							Preventing childhood obesity in communities

							

								(a)

								In general

								The Director of the Centers for Disease Control and Prevention,

				in collaboration with the Secretary, the Secretary of Transportation, and

				Secretary of the Interior, shall award grants and implement activities to

				encourage healthy nutrition and physical activity by children in

				communities.

							

								(b)

								Eligibility

								To be eligible to receive a grant under this section, an entity

				shall—

								

									(1)

									be a public or private nonprofit organization or

				community-based organizations that conduct initiatives that—

									

										(A)

										focus on parental education and care of children;

									

										(B)

										promote the overall health and well-being of children;

									

										(C)

										adhere to established quality standards; and

									

										(D)

										have the capability to provide training on a nationwide basis;

				and

									

									(2)

									submit to the Secretary an application at such time, in such

				manner, and containing such agreements, assurances, and information as the

				Secretary may require.

								

								(c)

								Communities

								

									(1)

									In general

									The Director of the Centers for Disease Control and Prevention,

				in collaboration with the Secretary, the Secretary of Transportation, and

				Secretary of the Interior, shall award grants to eligible entities to develop

				broad partnerships between private and public and nonprofit entities to promote

				healthy nutrition and physical activity for children by assessing, modifying,

				and improving community planning and design.

								

									(2)

									Activities

									Amounts awarded under a grant under paragraph (1) shall be used

				for the implementation and evaluation of activities—

									

										(A)

										to create neighborhoods that encourage healthy nutrition and

				physical activity;

									

										(B)

										to promote safe walking and biking routes to schools;

									

										(C)

										to design pedestrian zones and construct safe walkways, cycling

				paths, and playgrounds;

									

										(D)

										to implement campaigns, in communities at risk for sedentary

				activity, designed to increase levels of physical activity, which should be

				evidence-based, and may incorporate informational, behavioral, and social, or

				environmental and policy change interventions;

									

										(E)

										to implement campaigns, in communities at risk for poor

				nutrition, that are designed to promote intake of foods by children consistent

				with established dietary guidelines through the use of different types of media

				including television, radio, newspapers, movie theaters, billboards, and

				mailings; and

									

										(F)

										to implement campaigns, in communities at risk for poor

				nutrition, that promote water as the main daily drink of choice for children

				through the use of different types of media including television, radio,

				newspapers, movie theaters, billboards, and mailings.

									

								(d)

								Evaluation

								Not later than 3 years after the date on which a grant is

				awarded under this section, the grantee shall submit to the Director of the

				Centers for Disease Control and Prevention a report that describes the

				activities carried out with funds received under the grant and the

				effectiveness of such activities in increasing physical activity and improving

				dietary intake.

							

								(e)

								Authorization of appropriations

								There is authorized to be appropriated to carry out this

				section, $50,000,000 for each of fiscal years 2006 through 2010.

							.

				

					342.

					Grants and contracts for a national campaign to change

			 children’s health behaviors

					Section 399Y of the

			 Public Health Service Act (42 U.S.C.

			 280h–2) is amended by striking subsection (b) and inserting the

			 following:

					

						

							(b)

							Grants

							

								(1)

								In general

								The Secretary, acting through the Director of the Centers for

				Disease Control and Prevention, shall award grants or contracts to eligible

				entities to design and implement culturally and linguistically appropriate and

				competent campaigns to change children’s health behaviors.

							

								(2)

								Eligible entity

								In this subsection, the term eligible entity means

				a marketing, public relations, advertising, or other appropriate entity.

							

								(3)

								Content

								An eligible entity that receives a grant under this subsection

				shall use funds received through such grant or contract to utilize marketing

				and communication strategies to—

								

									(A)

									communicate messages to help young people develop habits that

				will foster good health over a lifetime;

								

									(B)

									provide young people with motivation to engage in sports and

				other physical activities;

								

									(C)

									influence youth to develop good health habits such as regular

				physical activity and good nutrition;

								

									(D)

									educate parents of young people on the importance of physical

				activity and improving nutrition, how to maintain healthy behaviors for the

				entire family, and how to encourage children to develop good nutrition and

				physical activity habits; and

								

									(E)

									discourage stigmatization and discrimination based on body size

				or shape.

								

								(4)

								Report

								The Secretary shall evaluate the effectiveness of the campaign

				described in paragraph (1) in changing children’s behaviors and report such

				results to the Committee on Health, Education, Labor, and Pensions of the

				Senate and the Committee on Energy and Commerce of the House of

				Representatives.

							

							(c)

							Authorization of appropriations

							There is authorized to be appropriated to carry out this

				section, $125,000,000 for fiscal year 2006, and such sums as may be necessary

				for each of fiscal years 2007 through 2011.

						.

				

					343.

					Prevention of childhood obesity research through the national

			 institutes of health

					

						(a)

						In general

						The Director of the National Institutes of Health, in accordance

			 with the National Institutes of Health’s Strategic Plan for Obesity Research,

			 shall expand and intensify research that addresses the prevention of childhood

			 obesity.

					

						(b)

						Plan

						The Director of the National Institutes of Health shall—

						

							(1)

							conduct or support research programs and research training

			 concerning the prevention of obesity in children; and

						

							(2)

							develop and periodically review, and revise as appropriate, the

			 Strategic Plan for Obesity Research.

						

						(c)

						Authorization of appropriations

						There is authorized to be appropriated to carry out this section,

			 such sums as may be necessary for each of fiscal years 2006 through 2011.

			 Amounts appropriated under this section shall be in addition to other amounts

			 available for carrying out activities of the type described in this

			 section.

					

					344.

					Research on the relationship between the physical activity of

			 children and the built environment

					Part S of title III of the

			 Public Health Service Act (as amended by section 341) is further amended by

			 adding at the end the following:

					

						

							399BB–5.

							Research on the relationship between the physical activity of

				children and the built environment

							

								(a)

								In general

								The Secretary shall support

				research efforts to promote physical activity in children through enhancement

				of the built environment.

							

								(b)

								Eligibility

								In this section, the term eligible institution

				means a public or private nonprofit institution that submits to the Secretary

				an application at such time, in such manner, and containing such agreements,

				assurances, and information as the Secretary may require.

							

								(c)

								Grant programs

								

									(1)

									Research

									The Secretary, in collaboration with the Transportation

				Research Board of the National Research Council, shall award grants to eligible

				institutions to expand, intensify, and coordinate research that will—

									

										(A)

										investigate and define causal links between the built

				environment and levels of physical activity in children;

									

										(B)

										include focus on a variety of geographic scales, with

				particular focus given to smaller geographic units of analysis such as

				neighborhoods and areas around elementary schools and secondary schools;

									

										(C)

										identify or develop effective intervention strategies to

				promote physical activity among children with focus on behavioral interventions

				and enhancements of the built environment that promote increased use by

				children; and

									

										(D)

										assure the generalizability of intervention strategies to

				high-risk populations and high-risk communities, including low-income urban and

				rural communities.

									

									(2)

									Intervention pilot programs

									The Secretary, in collaboration with the Transportation

				Research Board of the National Research Council and with appropriate Federal

				agencies, shall award grants to pilot test the intervention strategies

				identified or developed through research activities described in paragraph (1)

				relating to increasing use of the built environment by children.

								

								(d)

								Authorization of appropriations

								There are authorized to be appropriated to carry out this

				section such sums as may be necessary for each of fiscal years 2006 through

				2010.

							

							399BB–6.

							Definitions

							For purposes of this part,

				the definitions contained in section 401 of the Prevention of Childhood Obesity

				Act shall apply.

						.

				

			IV

			Miscellaneous provisions

			

				401.

				Definitions

				In this Act:

				

					(1)

					Childhood

					The term childhood means children and youth from

			 birth to 18 years of age.

				

					(2)

					Children

					The term children means children and youth from

			 birth through 18 years of age.

				

					(3)

					Food of poor or minimal nutritional value

					The term food of poor or minimal nutritional value

			 has the meaning given the term food of minimal nutritional value

			 for purposes of the Richard B. Russell National

			 School Lunch Act (42 U.S.C. 1751 et seq.) and part 210 of title 7,

			 Code of Federal Regulations.

				

					(4)

					Obesity and overweight

					The terms obesity and overweight have

			 the meanings given such terms by the Centers for Disease Control and

			 Prevention.

				

					(5)

					Obesity control

					The term obesity control means programs or

			 activities for the prevention of excessive weight gain.

				

					(6)

					Obesity prevention

					The term obesity prevention means prevention of

			 obesity or overweight.

				

